J-S47008-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    JQUAN HUMPHREY

                             Appellant                No. 582 MDA 2020


                Appeal from the Order Entered February 21, 2020
                 In the Court of Common Pleas of Centre County
                  Criminal Division at No: CP-14-CR-2008-2017


    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    JQUAN HUMPHREY

                             Appellant                No. 583 MDA 2020


                Appeal from the Order Entered February 21, 2020
                 In the Court of Common Pleas of Centre County
                  Criminal Division at No: CP-14-CR-0260-2018


BEFORE: STABILE, J., NICHOLS, J., and STRASSBURGER, J.*

MEMORANDUM BY STABILE, J.:                     FILED APRIL 26, 2021




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S47008-20


       The Commonwealth of Pennsylvania appeals from the February 21,

2020 orders1 dismissing charges against Appellee, Jquan Humphrey, pursuant

to 50 P.S. § 7403(e) of the Mental Health Procedures Act (“MHPA”), 50 P.S.

§ 71701,2 et. seq. We reverse.

       At docket number 2008 of 2017, the Commonwealth charged Appellee

with one count of aggravated harassment by a prisoner, 18 Pa.C.S.A.

§ 2703.1, based on September 13, 2017 incident in which Appellee, while an

inmate at SCI Brenner Township, allegedly threw a bag of urine on a

corrections officer.     At docket number 260 of 2018, the Commonwealth

charged Appellee with another count of aggravated harassment by a prisoner,

based on a November 11, 2017 incident in which he allegedly spat on a

corrections officer at SCI Brenner Township.

       Appellee’s counsel filed a motion for an examination of Appellee’s

competence to stand trial, and the trial court granted that motion on

September 21, 2018 with the Commonwealth’s agreement.3 After a May 16,

2019 hearing on that matter, the Commonwealth agreed that Appellee was

not competent to stand trial. At the conclusion of the hearing, the trial court


____________________________________________


1   The Commonwealth filed a separate notice of appeal at each docket.

2   1970 Pa. Laws. 817, as amended.

3 Section 7403(a) of the MHPA authorizes the defendant to apply the trial
court for an incompetency examination. 50 P.S. § 7403(a).



                                           -2-
J-S47008-20


stayed the prosecution and directed that Appellee undergo sixty days of

involuntary treatment through the Pennsylvania Department of Corrections

(“DOC”).4    DOC contacted the Commonwealth on July 5, 2019, expressing

uncertainty as to what to do in response to the trial court’s order. The trial

court entered an amended order on July 8, 2019, explaining that Appellee was

to receive treatment pursuant to the MHPA. On August 14, 2019 DOC’s legal

department informed the Commonwealth that the Pennsylvania Department

of Human Services (“DHS”), not DOC, was the agency responsible for

providing competency restoration services. On October 25, 2019, the trial

court signed an order directing Appellee’s transfer to Torrance State Hospital

Forensic Psychiatric Center (“Torrance”) for competency restoration.       On

November 14, 2019, Torrance issued a letter denying entry to Appellee

because he was a state inmate. Admission to Torrance would be available to

Appellee only upon his parole or completion of his maximum sentence.

       On December 5, 2019, Appellee filed motions to dismiss the charges at

docket 2008 of 2017 and 260 of 2018 asserting that Appellee was unlikely to

regain competency and that a trial on the underlying charges would be unjust

due to the passage of time.         The Commonwealth opposed the motion and

requested, among other things, a reexamination of Appellee because there



____________________________________________


4 Section 7403(b) of the MHPA provides that a determination of incompetency
effects a stay of the prosecution, and § 7403(c) requires a reexamination of
competency not less than every 90 days. 50 P.S. § 7403(b), (c).

                                           -3-
J-S47008-20


had been no competency examination after the initial one that was the subject

of the May 16, 2019 hearing. The trial court conducted a hearing on February

7, 2020. On February 21, 2020, it entered an order granting Appellee’s motion

and dismissing the charges against Appellee.

       The trial court relied on § 7403(e) of the MHPA, which provides in full

as follows:

             (e) Resumption of Proceedings or Dismissal.--When
       the court, on its own motion or upon the application of the
       attorney for the Commonwealth or counsel for the defendant,
       determines that such person has regained his competence to
       proceed, the proceedings shall be resumed. If the court is of the
       opinion that by reason of the passage of time and its effect upon
       the criminal proceedings it would be unjust to resume the
       prosecution, the court may dismiss the charge and order the
       person discharged.

50 P.S. § 7403(e).       The trial court relied on the second sentence of this

subsection in support of its order.5 The trial court concluded, “[w]hen there

is a substantial probability that competency will not be restored for the

foreseeable future, dismissal is appropriate.” Trial Court Opinion, 2//19/20,

at 3 (citing Commonwealth v. McGargle, 549 A.2d 198, 199 (Pa. Super.

1988).


____________________________________________


5 The trial court quotes directly from the second sentence of § 7403(e), but
miscites it as § 7403(d). Trial Court Opinion, 2/19/20, at 3. Section 7403(d)
does not apply here, as it governs discharge from detention but not dismissal
of pending charges. Discharge from detention is not at issue because
Appellee, at all relevant times, was incarcerated in state prison on other
charges.



                                           -4-
J-S47008-20


       The Commonwealth argues, based on the first sentence of § 7403(e),

that a decision on resumption or dismissal of proceedings occurs only after

the trial court has determined that the defendant is competent to stand trial.6

The Commonwealth presents this as an issue of statutory construction, a

question of law for which our standard of review is de novo and our scope of

review is plenary.        Lynnebrook & Woodbrook Assocs., L.P. ex rel.

Lynnebrook Manor, Inc. v. Borough of Millersville, 963 A.2d 1261, 1262

n.2 (Pa. 2008).

       We need not delve into the principles of statutory construction, as we

find McGargle controlling. In McGargle, the trial court found “a substantial

probability that [the defendant’s] incompetence will continue in the

foreseeable future[,]” and therefore dismissed the charges. McGargle, 549

A.2d at 199. The McGargle Court reversed:

             If the person regains competence, but the court is of the
       opinion that by reason of the passage of time and its effect on the
       proceedings it would be unjust to resume the prosecution, the
       court may dismiss the charges. 50 P.S. § 7403(e).            Since
       appellee has not, and in all likelihood will not, regain
       competence, this section does not apply either.
       See, Commonwealth v. Hazur, 539 A.2d 451 (Pa. Super.
       1988). We are not directed to, nor have we been able to
       find, either statutory or case law which provides for the
       dismissal of charges where the accused is incompetent and
       expected to remain so forever, as appears to be the case
       here. While we concede the pointlessness of reversing the trial
       court and reinstating charges for which appellee will most likely


____________________________________________


6 This is one of three arguments the Commonwealth raises in its brief. We
confine our analysis to this one because we find it dispositive.

                                           -5-
J-S47008-20


      never stand trial, we are constrained to do so, absent any
      statutory authority for dismissal.

Id. (emphasis added). Likewise, in Hazur, this Court wrote, “[d]ismissal of

the charges is only appropriate when a defendant is found incompetent and

then regains competency but too much time has lapsed in the interim making

it unjust to continue the prosecution.” Hazur, 539 A.2d at 454.

      The trial court erred in citing McGargle for the proposition that

dismissal is warranted where there is no probability that the defendant will

regain competence. The McGargle Court, along with the Hazur Court, held

precisely the contrary. Both cases read § 7403(e) to foreclose any decision

on dismissal until the defendant regains competence. Thus, under § 7403(e)

as construed in McGargle and Hazur, the trial court lacked statutory

authority to dismiss the charges against Appellee in this case because it found

that Appellee remains incompetent.

      We are cognizant that the McGargle Court, in the quote above, noted

the pointlessness of reinstating charges for which the defendant may never

stand trial. Similarly, in this case, the trial court noted that Appellee might

not be able to receive competency restoration services for 2½ to 13½ years,

the remaining minimum and maximum term of Appellee’s state sentence as

of the writing of the trial court’s opinion. Trial Court Opinion, 2/19/20, at 4.

The record reveals that the Commonwealth was working to obtain services for

Appellee, but there is no established procedure for providing competency

restoration services to a state inmate. Despite these complications, this panel

                                     -6-
J-S47008-20


is bound to adhere to § 7403(e) as construed by McGargle and Hazur.

Section 7403(e) has not been amended since this Court decided those cases,

and their holdings are binding here. Any change in the law must come from

an en banc panel of this Court, our Pennsylvania Supreme Court, or the

Pennsylvania General Assembly.

        Orders reversed.

Judge Strassburger did not participate in the consideration or decision of this

case.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/26/2021




                                     -7-